Case 1:21-cr-00026-PAB Document 14 Filed 02/03/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-26-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

FRANCISCO RAMIREZ,

      Defendant.



                                       INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      On or about December 11, 2020, in the State and District of Colorado, the

defendant, FRANCISCO RAMIREZ, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm and ammunition, in and affecting interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 922(g)(1).

                                        COUNT 2

      On or about December 11, 2020, in the State and District of Colorado, the

defendant, FRANCISCO RAMIREZ, did knowingly and intentionally possess with intent

to distribute 50 grams and more of mixture or substance containing a detectable amount

of methamphetamine, a Schedule II controlled substance.

      All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B)(viii).



                                             1
Case 1:21-cr-00026-PAB Document 14 Filed 02/03/21 USDC Colorado Page 2 of 4




                                         COUNT 3

       On or about December 11, 2020, in the State and District of Colorado, the

defendant, FRANCISCO RAMIREZ, did knowingly and intentionally possess with intent

to distribute Heroin, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

                                         COUNT 4

       On or about December 11, 2020, in the State and District of Colorado, the

defendant, FRANCISCO RAMIREZ, did knowingly possess a firearm in furtherance of a

drug trafficking crime for which he may be prosecuted in a court of the United States, that

is, possession with intent to distribute a controlled substance, as charged in Counts 2 and

3 of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

                              FORFEITURE ALLEGATION

       1.     The allegations contained in Counts 1 through 4 of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to the provisions of Title 18, United States Code, Section 924(d), Title 21, United

States Code, Section 853, and Title 28, United States Code, Section 2461(c).

       2.     Upon conviction of the violation(s) alleged in Counts 1 and 4 of the

Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any

firearm and ammunition involved in the commission of the offense, including but not

limited to the following: (1) Glock 9mm handgun with serial numbers WZP207 (lower)

and NAC770 (upper); and (2) all recovered ammunition.



                                              2
Case 1:21-cr-00026-PAB Document 14 Filed 02/03/21 USDC Colorado Page 3 of 4




       3.     Upon conviction of the violation(s) alleged in Counts 2 and 3 of the

Indictment, the defendant shall forfeit to the United States, pursuant to Title 21, United

States Code, Section 853, any and all of the defendant’s right, title, and interest in all

property constituting and derived from any proceeds obtained directly and indirectly as a

result of such offense, and in all property used, or intended to be used, in any manner or

part, to commit, or to facilitate, the commission of such offense.

       4.     If any of the property described in paragraphs 2 and 3 above, as a result of

any act or omission of the defendant:

              a)     cannot be located upon the exercise of due diligence;
              b)     has been transferred or sold to, or deposited with, a third
                     party;
              c)     has been placed beyond the jurisdiction of the Court;
              d)     has been substantially diminished in value; or
              e)     has been commingled with other property which
                     cannot be subdivided without difficulty;




                                             3
Case 1:21-cr-00026-PAB Document 14 Filed 02/03/21 USDC Colorado Page 4 of 4




it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable property.


                                                  A TRUE BILL:

                                                  Ink signature on file in Clerk’s Office
                                                  FOREPERSON


JASON R. DUNN
United States Attorney

By: s/Daniel R. McIntyre
Daniel R. McIntyre
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0406
E-mail: daniel.mcintyre@usdoj.gov
Attorney for Government




                                              4
